Memorandum: Defendant was arrested and transported to the police station after he was identified as a participant in the burglary of the home of an elderly victim. At the precinct, before defendant was given his Miranda warnings, a police officer asked him whether he was willing to talk to police about the burglary. Defendant replied: "Sure”. At that point, the officer read defendant his rights and defendant signed a waiver of rights card. Defendant gave a full confession, which was later reduced to a written statement. On appeal, defendant contends that his confession should have been suppressed because the actions of the police in securing an agreement to give a statement before giving defendant his Miranda warnings rendered the statement involuntary. We disagree.
The defendant did not give any statements of an incriminating nature prior to being given his Miranda warnings. There is no evidence in the record to indicate that defendant was so committed to his agreement to give a statement that the subsequent warnings were insufficient to protect his rights (cf. People v Bastidas, 67 NY2d 1006; People v Bethea, 67 NY2d 364; People v Chapple, 38 NY2d 112; People v Bodner, 75 AD2d 440). (Appeal from judgment of Erie County Court, Wolfgang, J. — robbery, second degree.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.